USCA4 Appeal: 21-7658      Doc: 10         Filed: 06/02/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7658


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ANDRE YOUNGBLOOD, a/k/a Michael S. Long, a/k/a Michael Johnson,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Richard Mark Gergel, District Judge. (2:15-cr-00308-RMG-1)


        Submitted: April 26, 2022                                            Decided: June 2, 2022


        Before AGEE and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion. Senior Judge Floyd dissents.


        Andre Youngblood, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7658      Doc: 10           Filed: 06/02/2022   Pg: 2 of 3




        PER CURIAM:

               In December 2020, the district court denied Andre Youngblood’s motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A). We vacated that judgment and

        remanded for further proceedings.       United States v. Youngblood, 858 F. App’x 96

        (4th Cir. 2021) (No. 20-7836). On remand, the district court denied Youngblood’s motion

        again, concluding that he had failed to demonstrate extraordinary and compelling reasons

        for compassionate release and that, in any event, the 18 U.S.C. § 3553(a) factors counseled

        against a sentence reduction. On appeal, Youngblood challenges only the district court’s

        analysis of the § 3553(a) factors.

               On appeal, we confine our review to the issues raised in the informal brief. See

        4th Cir. R. 34(b). Because Youngblood’s informal brief does not challenge the district

        court’s conclusion that he failed to demonstrate extraordinary and compelling reasons for

        compassionate release, Youngblood has forfeited appellate review of this dispositive

        ruling. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                      AFFIRMED




                                                      2
USCA4 Appeal: 21-7658      Doc: 10         Filed: 06/02/2022     Pg: 3 of 3




        FLOYD, Senior Judge, dissenting:

               Upon review of the record and the informal brief, I respectfully dissent and would

        vacate the district court’s order and remand for further proceedings.




                                                     3